Case 4:17-cr-00197-JM Document 57-1 Filed 07/26/21 Page 1of 3

 

 

ad , wee
JUBGHENT AND COMMITMENT ORGER

IN THE CIRCUIT COURT OF PULASKI, ARKANSAS
SIXTH DISTRICT STH~HON W. PROCTOR JR

Cn -G).. the Defendant appeared before the court || c

was advised of tt! nature of the charge(s), of constitutiona aT egal rights,
of the effect of a guilty plea upon those rights, and Binet Peel Talay be jmake
a statement before sentencing. The Court made the followmiay -¥i ndings:

DEFENDANT'S FULL NAME: DOMINIC SESSION DOCKET #: 6 R»200'5) JdolpTrenx
CATE OF BIRTH: ee (\ 0 wh wee

RACE: BLACK MI tt

SEX:

*PREST TRACKING #: 00000000 f

"TO §: onNo0000 LANCE pete tht Ete

TEFENDANT'S ATTORNEY: PUBLIC DEFENDER'S OFFICE
“ECSECHTING ATTORNEY OR DEPUTY: BART DICKINSON
“MANGE OF VENUE FROM;
Defandant was represented by rivate counsel appointed counsel

x rabl te defender himself/herself
Defendant made a voluntary, knowing and intelligent waiver of the right to
sounsel? Yes x No
There being no égal cause shown by the Sarendanty as requested, why judgment
should not be pronounced, a judgment of conviction is heréby entered against the
~afendant on each charge enumerated, fines levied, and court costs assessed, The
cefendant is sentenced to the Arkansas Department of Correction (A.D.0.C.) for
the term specified on éach offense shown below:

 

TOTAL NUMBER OF OFFENSES: /

 

 

 

Offense #1

A,C.A, #€ of Offense: 512102FB

Name of Offense: ROBBERY q

Serfousness Level of Offense:

Criminal History Score! oO

Fresumptive Sentence; Px GZ AS

Sentence is a departure fron *12 ‘enter: ing arta. v5 No,
offense is a xX felony . owe. HeEANOr.

Clas sification of offense. AXB CD DULY

entence imposed: 130 months.
musnended imposition of s*>*+ncet months.
S2fendant wis sentenced as an Habitual Offender under A.C.A. 5-4-5011, Subsection
AAS) td).
Sentence w 3, enhanced by A.A. .
Cefendant AA attempted AA_soli: ted MT_conspired to commit the of fense.
Offense date: June 18, 2005 /
Deeke’ #: CR 2005 002777
Humber of counts: J
Defendant was on M® probation M® p arole at time of conviction.
Commu? tment on this offense is a result of the revocation of Defendant's
probation or suspended imposition of sentence. Yes No.
Victim of the offense was under xX over the age of 18 years
defendant voluntarily, intelligently, and knowingly entered a

 

A negotiated plea of guilty.

plea directly to the court of nolo contendere.

pled guilty directly to the court.
Defendant
entered a plea as shown above and was sentenced by a jury.
was found guilty of said charge({s) by the court. :
was found guilty at a jury trial. GOVERNMENT
_ EXHIBIT

 

 

 

 

 

 

 
 

Case 4:17-cr-00197-JM Document 57-1 Filed 07/26/21 Page 2 of 3

offense #2 Yurned
A.C.A. % of Offense: THEFT OF PROPERTY

Name of Offsnse: S36103FC

Seriousness Level of Offense:
Criminal History Score:
Presumptive Sentence:
Sentence is a departure from the sentencing grid.

 
 
 
  
 
 
  
  
 
  
 
  
  
  
  
 
   
  
 

 

 

 

No.

 

Offense is a fetony misdemeanor,
Classification of offense. A B cD u
Sentance imposed: months.

 

Suspended imposition of sentence: months.

Defendant was sentenced as an Habitual Offender under A.C.A, 5-4-5014, Subsection
(3) (b) (c) (d).
Sentenced was enhanced by A,C.A,
Defendant attempted solicip
offense date: June 18, 2005
Socket #: CR 2005 002777

Number of counts: 1
“‘efendant was on probaffon parole at time of conviction.
commitment on this offepSe is a result of the revocation of Defendant's

c conspired to commit the offense.

probation or suspended’ imposition of sentence. Yes No.
Victim of the offenx was under over the age of 18 years,
Sefendant voluntapy?;, intelligently, and knowinaly entered a

negotiated flea of guilty.
plea dirsétly to the court of nolo contendere.
pled gy%lty directly to the court.
Defendant
ent#red a plea as shown above and was sentenced by a jury.
was found guilty of said charge(s) by the court.
was found guilty at a jury trial.

 

 

COCKET #: CR 2005 002777

Indicate which sentences are to run cons-cutively/concurrent:
Death Penalty: 4A Execution Date: 180
Total time to serve on all. offenses lis'zd above: months.

Time is to be served ati bepartment of Correction ___Regional Punishment
Facility Pulaski county Regional Detention Facility.

Jail time credit: 18O4ays.

The Defendant was convicted of a target offense under the Community Punishment
Act, The Court hereby orders that the Defendant b= judicially transferred to
The Departent of Community Punishment (0.c.P.). MO Yes

Failure to meet the criteria or violation of the rules of thea D.C.P. could
result in transfer to the A.D.9.C.

Fines $sc [kK Court Cost $sc [K
A judgment of restitution is hereby entered against the Defendant in the amount

and terms as shgwn below:
Amount #5C [K Due immediately Installments of:

Payment to be/msde to}
If multiple beneficiaries, give names and show payment priority:

Defendant is a Sex or Child Offender as defined in A.C. A. 12-12-8093, and 7s
ordered to complete the Sex Offender Registration Form: _ Yes % No.
Defendant is alleged to be a Sexually Violent Predator, and is o.dsred to
undergo evaluation at a facility desigysted by the Department of Correction
pursuant to A.C.A, 12-12-9918: _ Yes No,

Defendant was adjudicated guilty of a sex offense, a violent offense,
residential burglary, commercial burglary, or a repeat offense (as defined
fn A.C. A. 12-12-1103), and is ordersd to have a DNA sample drawnvatt:

_ a G.C.P, facility the A.D.0.C, or (other): yeas___ No.
Defendant was int eanes of the right to appeal: __ Yes ‘No.
Anneal_Rand: sn eer Ere

 

 
 

 

Case 4:17-cr-00197-JM Document 57-1 Filed 07/26/21 Page 3 of 3

 

Swe —
The County Sheriff is hereby oi dered to transport the Defendant to the

Arkansas Department of Correction Regional Punishment Facility rilaski
County Regional Detention Facility.

 

 

The short report of circumstances attached hereto is approved.
Date: December 14, 2005
Circuft Judge; STH-HON W, FROCTOR JR Signature: NJ §O7 N/—

Document prepared by: PBX (At

I cert{fy this is a true and correct record of this Coun

 

WET C

eee fh iG 0 F nr

  
  
 

  

Date: December 14, 2005 Circuit Clerk/Deputy:

 

fe 4 : “ a “>
RARER +e

Trees peat

 

 

ees ee eer | pes me enn a ode

 
